Citation Nr: 0517509	
Decision Date: 06/28/05    Archive Date: 07/07/05

DOCKET NO.  03-19 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a left thigh 
disorder, a left lower leg disorder, and a right lower leg 
disorder, claimed as secondary to service-connected low back 
muscular strain.

2.  Entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and D.S.


ATTORNEY FOR THE BOARD

C. Dillon, Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to January 
1968.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, that denied the above claims.  

In April 2003, the veteran appeared at the Portland RO and 
testified at a personal hearing before a Decision Review 
Officer (DRO).  In May 2005, the veteran and his companion, 
D.S., appeared at the Portland RO and testified at a 
videoconference hearing before the undersigned Acting 
Veterans Law Judge sitting in Washington, DC.  Transcripts of 
these hearings are of record.

The TDIU issue is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's left thigh disorder, left lower leg disorder, 
and right lower leg disorder, manifested by referred pain, 
weakness, and easy fatigue, are shown to have been caused by 
his low back muscular strain. 



CONCLUSION OF LAW

The veteran's left thigh disorder, left lower leg disorder, 
and right lower leg disorder, manifested by referred pain, 
weakness, and easy fatigue, are shown to have been 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.310 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran suffers from service-connected low back muscular 
strain.  In March 2002, the RO increased the rating for this 
disability from 20 percent to 40 percent, based on findings 
of severe limitation of motion of the lumbar spine.  Noting a 
40 percent evaluation was the highest possible under 
Diagnostic Code 5292, the RO considered the increased rating 
a complete grant of benefits and closed the appeal.    

The veteran contends that his left thigh and bilateral leg 
disorders are secondary to his service-connected muscular 
strain of the low back.  Service connection may be 
established on a secondary basis for a disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  38 C.F.R. 
§ 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The medical evidence reflects the veteran currently suffers 
from bilateral lower extremity distress, to include in his 
left thigh, which is causally related to his service-
connected back disorder.  Specifically, the May 2003 VA spine 
examiner opined that it is more likely than not that most of 
the distress in both lower extremities is a part of the low 
back problem, the exceptions being the specific joint pain at 
the knees and ankles, as well as the veteran's reported 
numbness, which might relate to peripheral neuropathy.  In 
other words, the examiner limited the lower extremity 
symptomatology related to the back disorder to include 
referred pain, weakness, and easy fatigue.  

Similarly, the April 2001 VA spine examiner commented that 
the lower extremity symptoms are diagnosed as referred 
discomfort from the low back.  The examiner then explained 
that the lower extremity symptoms from the muscular strain of 
the low back are "all essentially the same" as those from 
congenital or degenerative instability.      

Health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing an opinion.  Cohen v. Brown, 
10 Vet. App. 128 (1997).  In the absence of any medical 
evidence contradicting the findings and opinions of the VA 
examiners, the Board finds that the evidence is in favor of 
entitlement to service connection, and the claim must be 
granted. 

In summary, the Board concludes that the veteran's left thigh 
disorder, left lower leg disorder, and right lower leg 
disorder, manifested by referred pain, weakness, and easy 
fatigue, are shown to have been proximately due to or the 
result of a service-connected disability.  There is no 
prejudice to the veteran in deciding the claim at this time.  
VA has satisfied its duty to notify and assist to the extent 
necessary to allow for a grant of the claims.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).


ORDER

Service connection for a left thigh disorder, a left lower 
leg disorder, and a right lower leg disorder, manifested by 
referred pain, weakness, and easy fatigue, as secondary to 
service-connected low back muscular strain, is granted.




REMAND

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that, if there is only one such 
disability, the disability shall be ratable at 60 percent or 
more, and if there are two or more disabilities, there shall 
be at least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  A total disability rating may also be 
assigned on an extra-schedular basis, pursuant to the 
procedures set forth in 
38 C.F.R. § 4.16(b), for veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in section 4.16(a).  
38 C.F.R. § 4.16 (2004).  

The veteran's service-connected low back disability is rated 
at 40 percent, and the above grant of service connection for 
a left thigh disorder, a left lower leg disorder, and a right 
lower leg disorder, manifested by referred pain, weakness, 
and easy fatigue, may produce sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  Alternatively, it may be subjectively established that 
the veteran is unable to secure and follow a substantially 
gainful occupation by reason of his low back and lower 
extremity disabilities.  Therefore, the RO should 
readjudicate the claim of entitlement to a TDIU.  

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following:

After effectuating the grant of service 
connection for a left thigh disorder, a left 
lower leg disorder, and a right lower leg 
disorder, manifested by referred pain, 
weakness, and easy fatigue, readjudicate the 
claim for a TDIU, with application of all 
appropriate laws and regulations and 
consideration of any additional information 
obtained as a result of this remand.  If the 
decision remains adverse to the veteran, 
furnish him and his representative a 
supplemental statement of the case and afford 
a reasonable period of time within which to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	MICHAEL MARTIN
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


